Exhibit 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated effective as of
November 1, 2007 (“Effective Date”), is made and entered into by and between
EMRISE CORPORATION, a Delaware corporation (“Employer”), and GRAHAM JEFFERIES
(“Executive”).

 

R E C I T A L S

 

Employer desires that the Executive enter into an employment relationship with
Employer in order to provide the necessary leadership and senior management
skills that are important to the success of Employer. Employer believes that
obtaining the Executive’s services as an employee of Employer and the benefits
of his business experience are of material importance to Employer and Employer’s
stockholders.

 

NOW, THEREFORE, in consideration of Executive’s employment by Employer and the
mutual promises and covenants contained herein, the receipt and sufficiency of
which is hereby acknowledged, Employer and Executive intend by this Agreement to
specify the terms and conditions of Executive’s employment relationship with
Employer.

 


1.                                       GENERAL DUTIES OF EMPLOYER AND
EXECUTIVE.

 


(A)                                  EMPLOYER AGREES TO EMPLOY EXECUTIVE AND
EXECUTIVE AGREES TO ACCEPT EMPLOYMENT BY EMPLOYER AND TO SERVE EMPLOYER IN AN
EXECUTIVE CAPACITY UPON THE TERMS AND CONDITIONS SET FORTH HEREIN. EMPLOYER
HEREBY EMPLOYS EXECUTIVE AS EXECUTIVE VICE PRESIDENT AND CHIEF OPERATING OFFICER
OF EMPLOYER AS OF THE EFFECTIVE DATE, REPORTING TO THE PRESIDENT AND CHIEF
EXECUTIVE OFFICER OF EMPLOYER (THE “CEO”). EXECUTIVE’S DUTIES AND
RESPONSIBILITIES SHALL BE THOSE NORMALLY ASSUMED BY THE EXECUTIVE VICE PRESIDENT
AND CHIEF OPERATING OFFICER OF A PUBLICLY-OWNED COMPANY SIMILARLY SITUATED TO
EMPLOYER, AS WELL AS SUCH OTHER OR ADDITIONAL DUTIES, AS MAY FROM TIME-TO-TIME
BE ASSIGNED TO EXECUTIVE BY THE CEO. SUCH OTHER OR ADDITIONAL DUTIES SHALL BE
CONSISTENT WITH THE SENIOR EXECUTIVE FUNCTIONS SET FORTH ABOVE.

 


(B)                                 WHILE EMPLOYED HEREUNDER, EXECUTIVE SHALL
USE HIS REASONABLE ENDEAVORS TO OBEY THE LAWFUL DIRECTIONS OF THE CEO. EXECUTIVE
SHALL ALSO USE HIS REASONABLE ENDEAVORS TO PROMOTE THE INTERESTS OF EMPLOYER AND
TO MAINTAIN AND TO PROMOTE THE REPUTATION OF EMPLOYER. WHILE EMPLOYED HEREUNDER,
EXECUTIVE SHALL DEVOTE HIS FULL BUSINESS TIME, EFFORTS, SKILLS AND ATTENTION TO
THE AFFAIRS OF EMPLOYER AND FAITHFULLY PERFORM HIS DUTIES AND RESPONSIBILITIES
HEREUNDER.

 


(C)                                  WHILE THIS AGREEMENT IS IN EFFECT,
EXECUTIVE MAY FROM TIME TO TIME ENGAGE IN ANY ACTIVITIES THAT DO NOT COMPETE
DIRECTLY WITH EMPLOYER, PROVIDED THAT SUCH ACTIVITIES DO NOT INTERFERE WITH HIS
PERFORMANCE OF HIS DUTIES. EXECUTIVE SHALL BE PERMITTED TO (I) INVEST HIS
PERSONAL ASSETS AS A PASSIVE INVESTOR IN SUCH FORM OR MANNER AS EXECUTIVE MAY
CHOOSE IN HIS DISCRETION, (II) PARTICIPATE IN VARIOUS CHARITABLE EFFORTS, AND
(III) SERVE AS A MEMBER OF THE BOARD OF DIRECTORS OF OTHER CORPORATIONS WHICH
ARE NOT COMPETITORS OF EMPLOYER.

 

--------------------------------------------------------------------------------


 


2.                                       COMPENSATION AND BENEFITS.

 


(A)                                  AS COMPENSATION FOR HIS SERVICES TO
EMPLOYER, EMPLOYER, THROUGH ITS WHOLLY-OWNED SUBSIDIARY, EMRISE ELECTRONICS,
LTD. (“EMRISE ELECTRONICS”), SHALL PAY TO EXECUTIVE AN ANNUAL BASE SALARY OF
£152,800, PAYABLE IN EQUAL SEMIMONTHLY PAYMENTS IN ACCORDANCE WITH THE
EMPLOYER’S REGULAR PAYROLL POLICY FOR SALARIED EMPLOYEES (THE “SALARY”). THE
COMPENSATION COMMITTEE (THE “COMPENSATION COMMITTEE”) OF THE BOARD OF DIRECTORS
OF EMPLOYER (THE “BOARD”) SHALL PERFORM AN ANNUAL REVIEW OF EXECUTIVE’S SALARY
BASED ON A REVIEW OF EXECUTIVE’S PERFORMANCE OF HIS DUTIES PREPARED BY
EMPLOYER’S PRESIDENT AND CEO AND  EMPLOYER’S OTHER COMPENSATION POLICIES. THE
COMPENSATION COMMITTEE MAY, AT ITS SOLE DISCRETION, INCREASE (BUT NOT DECREASE)
THE SALARY AT ANY TIME, AND FROM TIME TO TIME.

 


(B)                                 IN ADDITION TO THE FOREGOING SALARY,
EXECUTIVE SHALL BE ELIGIBLE FOR AN ANNUAL INCENTIVE BONUS (“INCENTIVE BONUS”)
BASED ON CRITERIA DETERMINED BY THE COMPENSATION COMMITTEE, AT ITS SOLE
DISCRETION. THE INCENTIVE BONUS SHALL BE PAYABLE ANNUALLY IN CASH, FOLLOWING THE
DATE ON WHICH EMPLOYER’S FORM 10-K FOR THE PREVIOUS FISCAL YEAR IS FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 


(C)                                  UPON EXECUTIVE’S FURNISHING TO EMPLOYER
CUSTOMARY AND REASONABLE DOCUMENTARY SUPPORT (SUCH AS RECEIPTS OR PAID BILLS)
EVIDENCING COSTS AND EXPENSES INCURRED BY HIM IN THE PERFORMANCE OF HIS SERVICES
AND DUTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, TRAVEL AND ENTERTAINMENT
AND CELLULAR TELEPHONE EXPENSES) AND CONTAINING SUFFICIENT INFORMATION TO
ESTABLISH THE AMOUNT, DATE, PLACE AND ESSENTIAL CHARACTER OF THE EXPENDITURE,
EXECUTIVE SHALL BE REIMBURSED FOR SUCH COSTS AND EXPENSES IN ACCORDANCE WITH
EMPLOYER’S NORMAL EXPENSE REIMBURSEMENT POLICY.

 


(D)                                 EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE
IN THE MEDICAL (INCLUDING HOSPITALIZATION), DENTAL, LIFE AND DISABILITY
INSURANCE PLANS, TO THE EXTENT OFFERED BY EMPLOYER, AND IN AMOUNTS CONSISTENT
WITH THE EMPLOYER’S POLICY, FOR OTHER SENIOR EXECUTIVE OFFICERS OF EMPLOYER,
WITH PREMIUMS FOR ALL SUCH INSURANCE FOR EXECUTIVE AND HIS DEPENDENTS TO BE PAID
BY EMPLOYER, SUBJECT TO CUSTOMARY EMPLOYEE CONTRIBUTIONS.

 


(E)                                  EXECUTIVE SHALL HAVE THE RIGHT TO
PARTICIPATE IN ANY ADDITIONAL COMPENSATION, BENEFIT, PENSION, STOCK OPTION,
STOCK PURCHASE, 401(K) OR OTHER PLAN OR ARRANGEMENT OF EMPLOYER NOW OR HEREAFTER
EXISTING FOR THE BENEFIT OF OTHER SENIOR EXECUTIVE OFFICERS OF EMPLOYER, TO THE
EXTENT OFFERED BY EMPLOYER, AND IN AMOUNTS CONSISTENT WITH EMPLOYER’S POLICY IN
THE U.K.

 


(F)                                    EXECUTIVE SHALL BE ENTITLED TO
TWENTY-FIVE (25) WORKING DAYS’ PAID VACATION IN EACH CALENDAR YEAR IN ADDITION
TO PUBLIC HOLIDAYS IN THE UNITED KINGDOM. EXECUTIVE SHALL ALSO BE ENTITLED TO
OTHER PAID OR UNPAID LEAVES OF ABSENCE CONSISTENT WITH EMPLOYER’S NORMAL
POLICIES FOR OTHER SENIOR EXECUTIVE OFFICERS OF EMPLOYER OR AS OTHERWISE
APPROVED BY THE BOARD. EXECUTIVE SHALL BE ENTITLED TO ACCRUE VACATION TIME FOR
ONE YEAR. IF HE DOES NOT TAKE THE ACCRUED VACATION DURING THE NEXT YEAR, HE
SHALL BE PAID FOR THE UNUSED VACATION AT HIS SALARY RATE THEN IN EFFECT.

 

2

--------------------------------------------------------------------------------


 


(G)                                 EXECUTIVE SHALL BE PROVIDED A MONTHLY CAR
ALLOWANCE IN THE AMOUNT OF AT LEAST £460.

 


(H)                                 EMPLOYER SHALL PURCHASE AND MAINTAIN IN
EFFECT A DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE POLICY WITH A MINIMUM
LIMIT OF LIABILITY OF $10,000,000 AND SHALL ENTER INTO AN INDEMNIFICATION
AGREEMENT WITH EXECUTIVE UPON TERMS AND CONDITIONS MUTUALLY ACCEPTABLE TO
EMPLOYER AND EXECUTIVE.

 


3.                                       PRESERVATION OF BUSINESS; FIDUCIARY
RESPONSIBILITY.

 

Executive shall use his reasonable endeavors to preserve the business and
organization of Employer and to preserve the business relations of Employer. So
long as the Executive is employed by Employer, Executive shall observe and
fulfill proper standards of fiduciary responsibility attendant upon his service
and office.

 


4.                                       NO SPECIFIED TERM; EMPLOYMENT AT WILL.

 

The employment relationship between Employer and Executive pursuant to this
Agreement is not for any specific term, but may be terminated with or without
cause, by Employer or by Executive, at any time and for any reason, subject to
the rights and obligations of Employer and Executive as set forth in this
Agreement. Any modification to the nature of the at-will employment relationship
between Employer and Executive must be made in writing, and must be signed by
Executive and by Employer.

 


5.                                       TERMINATION.

 

Employer or Executive may terminate Executive’s employment under this Agreement
at any time, but only on the following terms:

 


(A)                                  EMPLOYER MAY TERMINATE EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT AT ANY TIME FOR “DUE CAUSE” (AS DEFINED IN
APPENDIX I ATTACHED HERETO AND INCORPORATED HEREIN BY THIS REFERENCE) UPON THE
GOOD FAITH DETERMINATION BY THE BOARD THAT DUE CAUSE EXISTS FOR THE TERMINATION
OF THE EMPLOYMENT RELATIONSHIP.

 


(B)                                 IF EXECUTIVE IS INCAPACITATED BY ACCIDENT,
SICKNESS OR OTHERWISE SO AS TO RENDER EXECUTIVE MENTALLY OR PHYSICALLY INCAPABLE
OF PERFORMING THE SERVICES REQUIRED UNDER SECTION 1 OF THIS AGREEMENT FOR A
PERIOD OF 180 CONSECUTIVE DAYS, THIS AGREEMENT SHALL TERMINATE IMMEDIATELY;
PROVIDED, HOWEVER, THAT EXECUTIVE SHALL REMAIN AN EMPLOYEE OF EMRISE ELECTRONICS
LTD. AND SHALL BE ENTITLED TO REMUNERATION IN AN AMOUNT EQUAL TO THE AMOUNT PAID
UNDER EMRISE ELECTRONICS LTD.’S PERMANENT HEALTH SCHEME, SUBJECT TO THE
PROVISIONS OF  SECTION 6(B).

 


(C)                                  THIS AGREEMENT SHALL TERMINATE IMMEDIATELY
UPON EXECUTIVE’S DEATH, SUBJECT TO THE PROVISIONS OF SECTION 6(B).

 


(D)                                 SUBJECT TO THE PROVISIONS OF SECTION 6(C),
EMPLOYER MAY TERMINATE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT AT ANY TIME
FOR ANY REASON WHATSOEVER, EVEN WITHOUT DUE CAUSE, BY GIVING A WRITTEN NOTICE OF
TERMINATION TO EXECUTIVE, IN WHICH CASE THE EMPLOYMENT RELATIONSHIP SHALL
TERMINATE IMMEDIATELY UPON THE GIVING OF THE NOTICE. IF EMPLOYER

 

3

--------------------------------------------------------------------------------


 


TERMINATES THE EMPLOYMENT OF EXECUTIVE OTHER THAN (I) PURSUANT TO SECTION 5(A)
FOR DUE CAUSE, (II) DUE TO INCAPACITY PURSUANT TO SECTION 5(B) OR DUE TO
EXECUTIVE’S DEATH PURSUANT TO SECTION 5(C), OR (III) EXECUTIVE’S RETIREMENT,
THEN THE ACTION BY EMPLOYER, UNLESS CONSENTED TO IN WRITING BY EXECUTIVE, SHALL
BE DEEMED TO BE A CONSTRUCTIVE TERMINATION BY EMPLOYER OF EXECUTIVE’S EMPLOYMENT
(A “CONSTRUCTIVE TERMINATION”), AND, IN THAT EVENT, EXECUTIVE SHALL BE ENTITLED
TO RECEIVE THE COMPENSATION SET FORTH IN SECTION 6(C).

 


(E)                                  EXECUTIVE MAY TERMINATE THIS AGREEMENT AT
ANY TIME FOR “GOOD REASON” (AS DEFINED IN APPENDIX I ATTACHED HERETO AND
INCORPORATED HEREIN BY THIS REFERENCE) WITHIN 30 DAYS AFTER EXECUTIVE LEARNS OF
THE EVENT OR CONDITION CONSTITUTING “GOOD REASON” AND, IN THAT EVENT, SHALL BE
ENTITLED TO RECEIVE THE COMPENSATION SET FORTH IN SECTION 6(C).

 


6.                                       EFFECT OF TERMINATION.

 


(A)                                  IF THE EMPLOYMENT RELATIONSHIP IS
TERMINATED (I) BY EMPLOYER FOR DUE CAUSE PURSUANT TO SECTION 5(A), OR (II) BY
EXECUTIVE BREACHING THIS AGREEMENT BY REFUSING TO CONTINUE HIS EMPLOYMENT, OR
(III) BY EXECUTIVE WITHOUT GOOD REASON, THEN ALL COMPENSATION AND BENEFITS SHALL
CEASE AS OF THE DATE OF TERMINATION, OTHER THAN: (A) THOSE BENEFITS THAT ARE
PROVIDED BY RETIREMENT AND BENEFIT PLANS AND PROGRAMS SPECIFICALLY ADOPTED AND
APPROVED BY EMPLOYER FOR EXECUTIVE THAT ARE EARNED AND VESTED BY THE DATE OF
TERMINATION; (B) EXECUTIVE’S PRO RATA ANNUAL SALARY (AS IN EFFECT AS OF THE DATE
OF TERMINATION, PAYABLE IN THE MANNER AS PRESCRIBED IN THE FIRST SENTENCE OF
SECTION 2(A)) THROUGH THE DATE OF TERMINATION; (C) ANY STOCK OPTIONS WHICH HAVE
VESTED AS OF THE DATE OF TERMINATION PURSUANT TO THE TERMS OF THE AGREEMENT
GRANTING THE OPTIONS; AND (D) ACCRUED VACATION AS REQUIRED BY APPLICABLE LAW.

 


(B)                                 IF EXECUTIVE’S EMPLOYMENT RELATIONSHIP IS
TERMINATED DUE TO EXECUTIVE’S INCAPACITY PURSUANT TO SECTION 5(B) OR DUE TO
EXECUTIVE’S DEATH PURSUANT TO SECTION 5(C), EXECUTIVE OR EXECUTIVE’S ESTATE OR
LEGAL REPRESENTATIVE, SHALL BE ENTITLED TO (I) THOSE BENEFITS THAT ARE PROVIDED
BY RETIREMENT AND BENEFITS PLANS AND PROGRAMS SPECIFICALLY ADOPTED AND APPROVED
BY EMPLOYER FOR EXECUTIVE THAT ARE EARNED AND VESTED AT THE DATE OF TERMINATION,
(II) A PRORATED INCENTIVE BONUS, PAYABLE IN THE MANNER AS PRESCRIBED IN THE
SECOND SENTENCE OF SECTION 5(B) (TO THE EXTENT EXECUTIVE WOULD OTHERWISE BE
ELIGIBLE) FOR THE FISCAL YEAR IN WHICH INCAPACITY OR DEATH OCCURS, AND (III) A
LUMP-SUM CASH PAYMENT, PAYABLE WITHIN TEN (10) BUSINESS DAYS OF SEPARATION FROM
SERVICE DUE TO DEATH OR DISABILITY IN AN AMOUNT EQUAL TO ONE (1) YEAR OF
EXECUTIVE’S THEN CURRENT ANNUAL SALARY AS SET FORTH IN SECTION 2(A), WHICH
AMOUNT SHALL BE NET OF ALL THEN APPLICABLE FEDERAL, STATE AND LOCAL TAXES
PAYABLE BY EXECUTIVE RELATING TO SUCH PAYMENT (SAID PAYMENT TAKING INTO
CONSIDERATION THE FULL GROSS-UP EFFECT OF ADDITIONAL TAXES PAYABLE WITH RESPECT
TO TAX PAYMENTS).

 


(C)                                  IN THE EVENT OF A TERMINATION OF THIS
AGREEMENT AS A RESULT OF CONSTRUCTIVE TERMINATION, OR BY EXECUTIVE FOR GOOD
REASON, THEN EMPLOYER SHALL:

 

(I)                                     PAY TO EXECUTIVE ON THE DATE OF
TERMINATION HIS SALARY IN EFFECT AS OF THE DATE OF TERMINATION THROUGH THE END
OF THE MONTH DURING WHICH THE TERMINATION OCCURS PLUS CREDIT FOR ANY VACATION
EARNED BUT NOT TAKEN;

 

4

--------------------------------------------------------------------------------


 

(II)                                  PAY TO EXECUTIVE ON THE FIRST BUSINESS DAY
FOLLOWING THE EXPIRATION OF THE REVOCATION PERIOD DESCRIBED IN SECTION 6(C)(IV)
(PROVIDED EXECUTIVE HAS NOT TENDERED HIS REVOCATION) AS SEVERANCE PAY AN AMOUNT
EQUAL TO TWO (2) TIMES EXECUTIVE’S THEN CURRENT ANNUAL SALARY, WHICH AMOUNT
SHALL BE NET OF ALL THEN APPLICABLE TAXES PAYABLE BY EXECUTIVE RELATING TO SUCH
PAYMENT (SAID PAYMENT TAKING INTO CONSIDERATION THE FULL GROSS-UP EFFECT OF
ADDITIONAL TAXES PAYABLE WITH RESPECT TO TAX PAYMENTS);

 

(III)                               PAY TO EXECUTIVE ON THE DATE OF TERMINATION
THE PRORATED INCENTIVE BONUS, IF ANY, FOR THE FISCAL YEAR DURING WHICH
TERMINATION OCCURS; AND

 

(IV)                              MAINTAIN, AT EMPLOYER’S EXPENSE, IN FULL FORCE
AND EFFECT, FOR EXECUTIVE’S CONTINUED BENEFIT, ALL MEDICAL AND LIFE INSURANCE TO
WHICH EXECUTIVE WAS ENTITLED IMMEDIATELY PRIOR TO THE DATE OF TERMINATION (OR AT
THE ELECTION OF EXECUTIVE IN THE EVENT OF A CHANGE IN CONTROL, IMMEDIATELY PRIOR
TO THE DATE OF THE CHANGE IN CONTROL) UNTIL THE EARLIEST OF (I) 2 YEARS OR (II)
THE DATE OR DATES THAT EXECUTIVE’S CONTINUED PARTICIPATION IN EMPLOYER’S MEDICAL
AND/OR LIFE INSURANCE PLANS, AS APPLICABLE, IS NOT POSSIBLE UNDER THE TERMS OF
THE PLANS (THE EARLIEST OF (I) AND (II) IS REFERRED TO HEREIN AS THE “BENEFITS
DATE”). IF EMPLOYER’S MEDICAL AND/OR LIFE INSURANCE PLANS DO NOT ALLOW
EXECUTIVE’S CONTINUED PARTICIPATION IN THE PLAN OR PLANS, THEN EMPLOYER WILL PAY
TO EXECUTIVE, IN MONTHLY INSTALLMENTS, FROM THE DATE ON WHICH EXECUTIVE’S
PARTICIPATION IN THE MEDICAL AND/OR LIFE INSURANCE, AS APPLICABLE, IS PROHIBITED
UNTIL THE DATE THAT IS TWENTY-FOUR (24) MONTHS AFTER THE DATE OF TERMINATION,
THE MONTHLY PREMIUM OR PREMIUMS WHICH HAD BEEN PAYABLE BY EMPLOYER WITH RESPECT
TO EXECUTIVE FOR THE DISCONTINUED MEDICAL AND/OR LIFE INSURANCE, AS APPLICABLE.

 


(D)                                 EXECUTIVE SHALL BE ENTITLED TO THE PAYMENTS
AND BENEFITS DESCRIBED IN SUBSECTIONS 6(C)(II) AND (IV) ONLY IF EXECUTIVE SIGNS
AN APPROPRIATE SEPARATION AGREEMENT IN A FORM ACCEPTABLE TO EMPLOYER, WHICH
INCLUDES A RELEASE OF ALL CLAIMS AGAINST EMPLOYER TO THE FULLEST EXTENT
PERMITTED BY LAW, SUCH AGREEMENT ACTUALLY ENTERS INTO EFFECT FOLLOWING ANY
REVOCATION PERIOD REQUIRED BY LAW, AND EXECUTIVE COMPLIES FULLY WITH ANY
CONTINUING OBLIGATIONS UNDER THIS AGREEMENT.

 


(E)                                  EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE
DAMAGES OR THE AMOUNT OF ANY PAYMENT PROVIDED FOR UNDER THIS AGREEMENT BY
SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT
PROVIDED FOR UNDER THIS AGREEMENT BE REDUCED BY ANY COMPENSATION EARNED BY
EXECUTIVE AS THE RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER AFTER THE DATE OF
TERMINATION, OR OTHERWISE.

 


(F)                                    EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE
PROVISIONS OF THIS AGREEMENT, AND ANY PAYMENT OR BENEFIT PROVIDED FOR HEREUNDER,
SHALL NOT REDUCE ANY AMOUNTS OTHERWISE PAYABLE, OR IN ANY WAY DIMINISH
EXECUTIVE’S EXISTING RIGHTS, OR RIGHTS WHICH WOULD ACCRUE SOLELY AS A RESULT OF
THE PASSAGE OF TIME, UNDER ANY EMPLOYER BENEFIT PLAN, EMPLOYMENT AGREEMENT OR
OTHER CONTRACT, PLAN OR ARRANGEMENT.

 

5

--------------------------------------------------------------------------------


 


(G)                                 THE AMOUNT OF ANY PAYMENT PROVIDED UNDER
THIS AGREEMENT SHALL NOT BE REDUCED BY REASON OF ANY PRESENT VALUE CALCULATION.

 


(H)                                 UPON TERMINATION OF THIS AGREEMENT,
COMPENSATION AND BENEFITS SHALL BE PAID TO THE EXECUTIVE AS SET FORTH IN THE
APPLICABLE SUBSECTION OF THIS SECTION 6 AND STOCK OPTIONS GRANTED TO EXECUTIVE,
IF ANY, SHALL BE GOVERNED BY THE PROVISIONS OF ALL STOCK OPTION AGREEMENTS
BETWEEN EMPLOYER AND EXECUTIVE. IN THE EVENT OF A TERMINATION OF THIS AGREEMENT
BY EXECUTIVE FOR GOOD REASON, ALL OTHER RIGHTS AND BENEFITS EXECUTIVE MAY HAVE
UNDER THE EMPLOYEE AND/OR EXECUTIVE BENEFIT PLANS AND ARRANGEMENTS OF EMPLOYER
GENERALLY SHALL BE DETERMINED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
THOSE PLANS AND ARRANGEMENTS.

 


7.                                       PAYMENT UPON CHANGE IN CONTROL.

 

Immediately preceding the occurrence of a “Change in Control” (as defined in
Appendix I attached hereto and incorporated herein by this reference), Employer
shall pay to Employee, in immediately available funds, an amount equal to two
(2) times Executive’s then current annual Salary, which amount shall be net of
all then applicable federal, state and local taxes payable by Executive relating
to such payment (said payment taking into consideration the full gross-up effect
of additional taxes payable with respect to tax payments).

 


8.                                       COVENANTS OF CONFIDENTIALITY,
NONDISCLOSURE AND NONCOMPETITION.

 


(A)                                  DURING THE TERM OF THIS AGREEMENT, EMPLOYER
WILL PROVIDE TO EXECUTIVE CERTAIN CONFIDENTIAL AND PROPRIETARY INFORMATION OWNED
BY EMPLOYER AS MORE FULLY DESCRIBED BELOW. EXECUTIVE ACKNOWLEDGES THAT HE
OCCUPIES OR WILL OCCUPY A POSITION OF TRUST AND CONFIDENCE WITH EMPLOYER, AND
THAT EMPLOYER WOULD BE IRREPARABLY DAMAGED IF EXECUTIVE WERE TO BREACH THE
COVENANTS SET FORTH IN THIS SECTION 8(A). ACCORDINGLY, EXECUTIVE AGREES THAT HE
WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF EMPLOYER, AT ANY TIME DURING THE
TERM OF THIS AGREEMENT OR ANY TIME THEREAFTER, EXCEPT AS MAY BE REQUIRED BY
COMPETENT LEGAL AUTHORITY OR AS REQUIRED BY EMPLOYER TO BE DISCLOSED IN THE
COURSE OF PERFORMING EXECUTIVE’S DUTIES UNDER THIS AGREEMENT FOR EMPLOYER, USE
OR DISCLOSE TO ANY PERSON, FIRM OR OTHER LEGAL ENTITY, ANY CONFIDENTIAL RECORDS,
SECRETS OR INFORMATION OBTAINED BY EXECUTIVE DURING HIS EMPLOYMENT HEREUNDER
RELATED TO EMPLOYER OR ANY PARENT, SUBSIDIARY OR AFFILIATED PERSON OR ENTITY
(COLLECTIVELY, “CONFIDENTIAL INFORMATION”). CONFIDENTIAL INFORMATION SHALL
INCLUDE, WITHOUT LIMITATION, INFORMATION ABOUT EMPLOYER’S INVENTIONS (AS DEFINED
IN SECTION 9(A)), CUSTOMER LISTS AND PRODUCT PRICING, DATA, KNOW-HOW, FORMULAE,
PROCESSES, IDEAS, PAST, CURRENT AND PLANNED PRODUCT DEVELOPMENT, MARKET STUDIES,
COMPUTER SOFTWARE AND PROGRAMS, DATABASE AND NETWORK TECHNOLOGIES, STRATEGIC
PLANNING AND RISK MANAGEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT ALL
CONFIDENTIAL INFORMATION OF EMPLOYER AND/OR ITS AFFILIATES WILL BE RECEIVED IN
CONFIDENCE AND AS A FIDUCIARY OF EMPLOYER. EXECUTIVE WILL EXERCISE UTMOST
DILIGENCE TO PROTECT AND GUARD THE CONFIDENTIAL INFORMATION.

 


(B)                                 EXECUTIVE AGREES THAT HE WILL NOT, WITHOUT
THE EXPRESS WRITTEN CONSENT OF THE BOARD, TAKE WITH HIM UPON THE TERMINATION OF
THIS AGREEMENT, ANY DOCUMENT OR PAPER, OR ANY PHOTOCOPY OR REPRODUCTION OR
DUPLICATION THEREOF, RELATING TO ANY CONFIDENTIAL INFORMATION.

 


(C)                                  EXECUTIVE AGREES THAT HE WILL, UPON THE
TERMINATION OF HIS EMPLOYMENT, RETURN ALL EMPLOYER’S PROPERTY INCLUDING BUT NOT
LIMITED TO EMPLOYER LEASED OR OWNED VEHICLES,

 

6

--------------------------------------------------------------------------------


 


MOBILE TELEPHONE, FUEL CARD, PERSONAL COMPUTER, ALL DOCUMENTS, WORKING PAPERS,
INFORMATION WHETHER STORED ON COMPUTER DISC OR OTHERWISE, AND ALL OTHER RECORDS
RELATING TO EMPLOYER AND ITS BUSINESS. EXECUTIVE AGREES THAT HE WILL CONFIRM IN
WRITING THAT HE HAS COMPLIED WITH THIS CLAUSE, IF REQUESTED TO DO SO BY
EMPLOYER, WITHIN SEVEN (7) DAYS OF RECEIPT OF SUCH A REQUEST.

 


(D)                                 EXECUTIVE AGREES THAT, WHILE EXECUTIVE IS
EMPLOYED WITH EMPLOYER, HE WILL NOT, EITHER DIRECTLY OR INDIRECTLY, HAVE AN
INTEREST IN ANY BUSINESS (WHETHER AS MANAGER, OPERATOR, LICENSOR, LICENSEE,
PARTNER, 5% OR GREATER EQUITY HOLDER, EMPLOYEE, CONSULTANT, DIRECTOR, ADVISOR OR
OTHERWISE) COMPETITIVE WITH EMPLOYER OR ANY OF ITS BUSINESS ACTIVITIES OR
SOLICIT INDIVIDUALS OR OTHER ENTITIES THAT ARE CUSTOMERS OR COMPETITORS OF
EMPLOYER. EXECUTIVE FURTHER AGREES THAT, FOR A PERIOD OF TWENTY-FOUR (24) MONTHS
AFTER THE DATE OF TERMINATION OF THIS AGREEMENT (THE “RESTRICTED PERIOD”),
EXECUTIVE SHALL NOT USE EMPLOYER’S TRADE SECRETS, EITHER DIRECTLY OR INDIRECTLY,
TO COMPETE IN ANY WAY WITH THE BUSINESS OF EMPLOYER AND WILL NOT SOLICIT
INDIVIDUALS OR OTHER ENTITIES THAT ARE CUSTOMERS OR COMPETITORS OF EMPLOYER
DURING THE SIX-MONTH PERIOD IMMEDIATELY PRIOR TO THE DATE OF TERMINATION OF THIS
AGREEMENT, TO TERMINATE OR CHANGE THEIR CONTRACTS OR BUSINESS RELATIONS WITH
EMPLOYER. EXECUTIVE ALSO AGREES THAT, FOR THE RESTRICTED PERIOD, HE WILL NOT,
EITHER DIRECTLY OR INDIRECTLY, SOLICIT ANY EMPLOYEE OF EMPLOYER TO TERMINATE HIS
EMPLOYMENT WITH EMPLOYER.

 


(E)                                  FOR PURPOSES OF THIS SECTION 8, “EMPLOYER”
SHALL INCLUDE ANY OF ITS SUBSIDIARIES OR ANY OTHER ENTITY IN WHICH IT HOLDS A
50% OR GREATER EQUITY INTEREST.

 


9.                                       INVENTIONS.

 


(A)                                  ANY AND ALL INVENTIONS, PRODUCT,
DISCOVERIES, IMPROVEMENTS, PROCESSES, FORMULAE, MANUFACTURING METHODS OR
TECHNIQUES, DESIGNS OR STYLES, SOFTWARE APPLICATIONS OR PROGRAMS (COLLECTIVELY,
“INVENTIONS”) MADE, DEVELOPED OR CREATED BY EXECUTIVE, ALONE OR IN CONJUNCTION
WITH OTHERS, DURING REGULAR HOURS OF WORK OR OTHERWISE, DURING THE TERM OF
EXECUTIVE’S EMPLOYMENT WITH EMPLOYER AND FOR A PERIOD OF TWO YEARS THEREAFTER
THAT MAY BE DIRECTLY OR INDIRECTLY RELATED TO THE BUSINESS OF, OR TESTS BEING
CARRIED OUT BY, EMPLOYER, OR ANY OF ITS PARENTS, SUBSIDIARIES, SHALL BE PROMPTLY
DISCLOSED BY EXECUTIVE TO EMPLOYER AND SHALL BE EMPLOYER’S EXCLUSIVE PROPERTY.
THE FOLLOWING PROVISIONS OF THE CALIFORNIA LABOR CODE SHALL SUPPLEMENT THIS
SECTION 9(A):

 

SECTION 2870 OF THE CALIFORNIA LABOR CODE

 

Application of Provisions Providing that Employee Shall Assign or Offer to
Assign Rights in Invention to Employer.

 

(a)                                  Any provision in an employment agreement
which provides that an employee shall assign, or offer to assign, any of his or
her rights in an invention to his or her employer shall not apply to an
invention that the employee developed entirely on his or her own time without
using employer’s equipment, supplies, facilities, or trade secret information
except for those inventions that either:

 

7

--------------------------------------------------------------------------------


 

(1)                                  Relate at the time of conception or
reduction to practice of the invention to employer’s business, or actual or
demonstrably anticipated research or development of employer; or

 

(2)                                  Result from any work performed by the
employee for employer.

 

(b)                                 To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.

 


(B)                                 EXECUTIVE WILL, UPON EMPLOYER’S REQUEST AND
WITHOUT ADDITIONAL COMPENSATION, EXECUTE ANY DOCUMENTS NECESSARY OR ADVISABLE IN
THE OPINION OF EMPLOYER’S LEGAL COUNSEL TO DIRECT THE ISSUANCE OF PATENTS TO
EMPLOYER WITH RESPECT TO INVENTIONS THAT ARE TO BE EMPLOYER’S EXCLUSIVE PROPERTY
UNDER THIS SECTION 9 OR TO VEST IN EMPLOYER TITLE TO THE INVENTIONS; THE EXPENSE
OF SECURING ANY PATENT, HOWEVER, SHALL BE BORNE BY EMPLOYER.

 


(C)                                  EXECUTIVE WILL HOLD FOR EMPLOYER’S SOLE
BENEFIT ANY INVENTION THAT IS TO BE EMPLOYER’S EXCLUSIVE PROPERTY UNDER THIS
SECTION 9 FOR WHICH NO PATENT IS ISSUED.

 


10.                                 NO VIOLATION.

 

Executive represents that he is not bound by any Agreement with any former
employer or other party that would be violated by Executive’s employment by
Employer.

 


11.                                 INJUNCTIVE RELIEF.

 

Executive acknowledges that the breach, or threatened breach, by Executive of
the provisions of this Agreement shall cause irreparable harm to Employer, which
harm cannot be fully redressed by the payment of damages to Employer.
Accordingly, Employer shall be entitled, in addition to any other right or
remedy it may have at law or in equity, to seek an injunction or restraining
Executive from any violation or threatened violation of this Agreement.

 


12.                                 DISPUTE RESOLUTION.

 

Subject to Section 11, all claims, disputes and other matters in controversy
(“dispute”) arising, directly or indirectly out of or related to this Agreement,
or the breach thereof, whether contractual or noncontractual, and whether during
the term or after the termination of this Agreement, shall be resolved
exclusively according to the procedures set forth in this Section 12, and not
through resort to any judicial proceedings.

 


(A)                                  NEITHER PARTY SHALL COMMENCE AN ARBITRATION
PROCEEDING PURSUANT TO THE PROVISIONS OF SECTION 12(B) UNLESS THAT PARTY FIRST
GIVES A WRITTEN NOTICE (A “DISPUTE NOTICE”) TO THE OTHER PARTY SETTING FORTH THE
NATURE OF THE DISPUTE. THE PARTIES SHALL ATTEMPT IN GOOD FAITH TO RESOLVE THE
DISPUTE BY MEDIATION. IF THE DISPUTE HAS NOT BEEN RESOLVED BY MEDIATION WITHIN
60

 

8

--------------------------------------------------------------------------------


 


DAYS AFTER DELIVERY OF THE DISPUTE NOTICE, THEN THE DISPUTE SHALL BE DETERMINED
BY ARBITRATION IN ACCORDANCE WITH SECTION 12(B).

 


(B)                                 ANY DISPUTE THAT IS NOT SETTLED BY MEDIATION
AS PROVIDED IN SECTION 12(A) SHALL BE RESOLVED BY ARBITRATION UNDER THE RULES OF
THE CHARTERED INSTITUTE OF ARBITRATORS (THE “RULES”), WHICH RULES ARE DEEMED TO
BE INCORPORATED HEREIN BY REFERENCE. THE PREVAILING PARTY IN ANY SUCH
ARBITRATION SHALL ALSO BE ENTITLED TO RECOVER REASONABLE SOLICITORS’,
ACCOUNTANTS’ AND EXPERTS’ FEES AND COSTS OF SUIT IN ADDITION TO ANY OTHER RELIEF
AWARDED THE PREVAILING PARTY.

 


13.                                 MISCELLANEOUS.

 


(A)                                  IF ANY PROVISIONS CONTAINED IN THIS
AGREEMENT IS FOR ANY REASON HELD TO BE TOTALLY INVALID OR UNENFORCEABLE, SUCH
PROVISION WILL BE FULLY SEVERABLE, AND IN LIEU OF SUCH INVALID OR UNENFORCEABLE
PROVISION THERE WILL BE ADDED AUTOMATICALLY AS PART OF THIS AGREEMENT A
PROVISION AS SIMILAR IN TERMS AS MAY BE VALID AND ENFORCEABLE.

 


(B)                                 ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER OR NECESSARY OR CONVENIENCE IN CONNECTION
HEREWITH SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN MAILED
BY REGISTERED MAIL OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED OR HAND
DELIVERED, AS FOLLOWS (PROVIDED THAT NOTICE OF CHANGE OF ADDRESS SHALL BE DEEMED
GIVEN ONLY WHEN RECEIVED):

 

If to Employer:

 

EMRISE Corporation

 

 

9485 Haven Avenue

 

 

Rancho Cucamonga, CA 91730

 

 

Attention: Chief Financial Officer

 

 

 

If to Executive:

 

Graham Jefferies

 

 

7 Shephers Close, Fen Ditton

 

 

Cambs, CB5 8XJ, United Kingdom

 

or to such other names or addresses as Employer or Executive, as the case may
be, shall designate by notice to the other party hereto in the manner specified
in this Section 13(b).

 


(C)                                  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF EMPLOYER, ITS SUCCESSORS, LEGAL REPRESENTATIVES AND
ASSIGNS, AND EXECUTIVE, HIS HEIRS, EXECUTORS, ADMINISTRATORS, REPRESENTATIVES,
LEGATEES AND PERMITTED ASSIGNS. EXECUTIVE AGREES THAT HIS RIGHTS AND OBLIGATIONS
HEREUNDER ARE PERSONAL TO HIM AND MAY NOT BE ASSIGNED WITHOUT THE EXPRESS
WRITTEN CONSENT OF EMPLOYER. IF EXECUTIVE SHOULD DIE WHILE ANY AMOUNTS ARE DUE
TO HIM PURSUANT TO THIS AGREEMENT, ALL SUCH AMOUNTS SHALL BE PAID TO EXECUTIVE’S
DEVISEE, LEGATEE OR OTHER DESIGNEE, OR IF THERE BE NO SUCH DESIGNEE, TO
EXECUTIVE’S ESTATE. EMPLOYER WILL REQUIRE ANY SUCCESSOR OR ASSIGN (WHETHER
DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF EMPLOYER, BY AGREEMENT IN
FORM AND SUBSTANCE SATISFACTORY TO EXECUTIVE AND HIS LEGAL COUNSEL, EXPRESSLY,
ABSOLUTELY AND UNCONDITIONALLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN
THE SAME MANNER AND TO THE SAME EXTENT THAT EMPLOYER WOULD BE REQUIRED TO
PERFORM EACH OF THEM IF NO SUCH SUCCESSION OR ASSIGNMENT HAD TAKEN PLACE. ANY
FAILURE OF EMPLOYER TO OBTAIN SUCH AGREEMENT PRIOR TO THE EFFECTIVENESS OF ANY
SUCH SUCCESSION OR ASSIGNMENT SHALL BE A MATERIAL BREACH OF THIS AGREEMENT

 

9

--------------------------------------------------------------------------------


 


AND SHALL ENTITLE EXECUTIVE TO TERMINATE EXECUTIVE’S EMPLOYMENT FOR GOOD REASON.
AS USED IN THIS AGREEMENT, “EMPLOYER” MEANS EMRISE CORPORATION AND ANY SUCCESSOR
OR ASSIGN TO ITS BUSINESS AND/OR ASSETS WHICH EXECUTES AND DELIVERS THE
AGREEMENT PROVIDED FOR IN THIS SECTION OR WHICH OTHERWISE BECOMES BOUND BY ALL
THE TERMS AND PROVISIONS OF THIS AGREEMENT BY OPERATION OF LAW. IF AT ANY TIME
DURING THE TERM OF THIS AGREEMENT EXECUTIVE IS EMPLOYED BY ANY COMPANY A
MAJORITY OF THE VOTING SECURITIES OF WHICH IS THEN OWNED BY EMPLOYER, “EMPLOYER”
AS USED IN THIS AGREEMENT SHALL IN ADDITION INCLUDE THAT SUBSIDIARY COMPANY. IN
THAT EVENT, EMPLOYER AGREES THAT IT SHALL PAY OR SHALL CAUSE THE SUBSIDIARY
COMPANY TO PAY ANY AMOUNTS OWED TO EXECUTIVE PURSUANT TO THIS AGREEMENT.

 


(D)                                 THIS AGREEMENT REPLACES AND MERGES ALL
PREVIOUS AGREEMENTS AND DISCUSSIONS RELATING TO THE SAME OR SIMILAR SUBJECT
MATTERS BETWEEN EXECUTIVE AND EMPLOYER WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT (OTHER THAN ANY OPTION AGREEMENT DATED PRIOR TO THE EFFECTIVE
DATE BETWEEN EXECUTIVE AND EMPLOYER), INCLUDING WITHOUT LIMITATION THAT CERTAIN
EXECUTIVE EMPLOYMENT AGREEMENT DATED EFFECTIVE AS OF JANUARY 1, 2006 BETWEEN
EMPLOYER AND EXECUTIVE. THIS AGREEMENT MAY NOT BE MODIFIED IN ANY RESPECT BY ANY
VERBAL STATEMENT, REPRESENTATION OR AGREEMENT MADE BY ANY EMPLOYEE, OFFICER, OR
REPRESENTATIVE OF EMPLOYER OR BY ANY WRITTEN AGREEMENT UNLESS SIGNED BY AN
OFFICER OF EMPLOYER WHO IS EXPRESSLY AUTHORIZED BY EMPLOYER TO EXECUTE THAT
DOCUMENT.

 


(E)                                  THE LAWS OF THE UNITED KINGDOM WILL GOVERN
THE INTERPRETATION, VALIDITY AND EFFECT OF THIS AGREEMENT WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW, THE PLACE OF EXECUTION OR THE PLACE FOR
PERFORMANCE THEREOF. ALL DISPUTES, CLAIMS OR PROCEEDINGS BETWEEN THE PARTIES
RELATING TO THE VALIDITY CONSTRUCTION OR PERFORMANCE OF THIS AGREEMENT SHALL BE
SUBJECT TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF ENGLAND TO WHICH THE
PARTIES IRREVOCABLY SUBMIT.

 


(F)                                    EXECUTIVE AND EMPLOYER SHALL EXECUTE AND
DELIVER ANY AND ALL ADDITIONAL INSTRUMENTS AND AGREEMENTS THAT MAY BE NECESSARY
OR PROPER TO CARRY OUT THE PURPOSES OF THIS AGREEMENT.

 


(G)                                 THE DESCRIPTIVE HEADINGS OF THE SEVERAL
SECTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT
CONSTITUTE A PARTY OF THIS AGREEMENT.

 


(H)                                 THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT.

 

10

--------------------------------------------------------------------------------


 


(I)                                     EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE
HAS HAD THE OPPORTUNITY TO READ THIS AGREEMENT AND DISCUSS IT WITH ADVISORS AND
LEGAL COUNSEL, IF EXECUTIVE HAS SO CHOSEN. EXECUTIVE ALSO ACKNOWLEDGES THE
IMPORTANCE OF THIS AGREEMENT AND THAT EMPLOYER IS RELYING ON THIS AGREEMENT IN
ENTERING INTO AN EMPLOYMENT RELATIONSHIP WITH EXECUTIVE.

 

The undersigned, intending to be legally bound, have executed this Agreement
effective as of the date first written above.

 

 

EMRISE CORPORATION

 

 

 

 

Date: November 1, 2007

By:

/s/ Carmine T. Oliva

 

 

Carmine T. Oliva,

 

 

President and Chief Executive Officer

 

 

Date: November 1, 2007

 

/s/ Graham Jeffries

 

 

Graham Jefferies

 

11

--------------------------------------------------------------------------------


 

APPENDIX I

 

Additional Definitions

 

For purposes of this Agreement, the following additional capitalized terms shall
have the respective definitions set forth below:

 

Benefit Plan. The term “Benefit Plan” means any benefit plan or arrangement
(including, without limitation, Employer’s profit sharing or stock option plans,
if any, and medical, disability and life insurance plans) in which Executive is
participating (or any other plans providing Executive with substantially similar
benefits).

 

Change in Control. The term “Change in Control” means the occurrence of any of
the following events:

 

(a)                                  the acquisition, directly or indirectly, by
any “person” or “group” (as those terms are defined in Sections 3(a)(9), 13(d),
and 14(d) of the Exchange Act and the rules thereunder) of “beneficial
ownership” (as determined pursuant to Rule 13d-3 under the Exchange Act) of
securities entitled to vote generally in the election of directors (“voting
securities”) of Employer that represent 40% or more of the combined voting power
of Employer’s then outstanding voting securities or 50% or more of the combined
Fair Market Value of Employer’s then outstanding stock, other than:

 

(i)                                     an acquisition by a trustee or other
fiduciary holding securities under any employee benefit plan (or related trust)
sponsored or maintained by Employer or any person controlled by Employer or by
any employee benefit plan (or related trust) sponsored or maintained by Employer
or any person controlled by Employer, or

 

(ii)                                  an acquisition of voting securities by
Employer or a corporation owned, directly or indirectly, by the stockholders of
Employer in substantially the same proportions as their ownership of the stock
of Employer.

 

provided, however, that notwithstanding the foregoing, an acquisition of
Employer’s securities by Employer that (x) causes Employer’s voting securities
beneficially owned by a person or group to represent 40% or more of the combined
voting power of Employer’s then outstanding voting securities or (y) cause
Employer’s stock beneficially owned by a person or group to represent 50% or
more of the combined Fair Market Value of Employer’s then outstanding stock
shall not be considered an acquisition by any person or group for purposes of
this subsection (a); provided, however, that if a person or group shall become
the beneficial owner of 40% or more of the combined voting power of Employer’s
then outstanding voting securities or 50% or more of the combined Fair Market
Value of Employer’s then outstanding stock by reason of share acquisitions by
Employer as described above and shall, after such share acquisitions by
Employer, become the beneficial owner of any additional securities of Employer,
then such acquisition shall constitute a Change in Control;

 

I-1

--------------------------------------------------------------------------------


 

(b)                                 the date a majority of members of the Board
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of the appointment or election, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board;

 

(c)                                  the acquisition by any “person” or “group”
(as those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the
Exchange Act and the rules thereunder), or combined acquisitions during the
12-month period ending on the date of the most recent acquisition by such person
or group, of ownership of assets from Employer that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the corporation immediately before such acquisition; and

 

(d)                                 stockholder approval of a complete
liquidation or dissolution of Employer.

 

For purposes of subsection (a) above, the calculation of voting power shall be
made as if the date of the acquisition were a record date for a vote of
Employer’s stockholders, and for purposes of subsection (c) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of Employer’s stockholders.

 

Notwithstanding the foregoing, there is no Change in Control event when there is
a transfer to an entity that is controlled by the stockholders of the Company
immediately after the transfer. A transfer of assets by Employer is not treated
as a Change in Control if the assets are transferred to:

 

(i)                                     a stockholder of Employer (immediately
before the asset transfer) in exchange for or with respect to the stockholders’
stock;

 

(ii)                                  an entity, 50% or more of the total value
or voting power of which is owned, directly or indirectly, by Employer;

 

(iii)                               a person or group that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of Employer; or

 

(iv)                              an entity, at least 50% of the total value or
voting power of which is owned, directly or indirectly, by a person or group
described in (iii) above.

 

Due Cause. The term “Due Cause” means any of the following events:

 

(a)                                  any intentional misapplication by Executive
of Employer’s funds or other material assets, or any other act of dishonesty
injurious to Employer committed by Executive; or

 

(b)                                 Executive’s conviction of (i) a felony or
(ii) a crime involving moral turpitude; or

 

I-2

--------------------------------------------------------------------------------


 

(c)                                  Executive’s use or possession of any
controlled substance or chronic abuse of alcoholic beverages, which use or
possession the Board reasonably determines renders Executive unfit to serve in
his capacity as a senior executive of Employer; or

 

(d)                                 Executive’s breach, nonperformance or
nonobservance of any of the terms of this Agreement, including but not limited
to Executive’s failure to adequately perform his duties or comply with the
reasonable directions of the Board.

 

Notwithstanding anything in the foregoing subsections (c) or (d) to the
contrary, Employer shall not terminate Executive under subsections (c) or (d)
unless the Board first provides Executive with a written memorandum describing
in detail how his performance hereunder is not satisfactory and Executive is
given a reasonable period of time (not less than 90 days) to remedy the
unsatisfactory performance related by the Board to Executive in that memorandum.
A determination of whether Executive has satisfactorily remedied the
unsatisfactory performance shall be promptly made by a majority of the
disinterested directors of the Board at the end of the period provided to
Executive for remedy and their determination shall be final.

 

Exchange Act. The term “Exchange Act” means the Securities Exchange Act of 1934,
as amended.

 

Fair Market-Value. The term “Fair Market Value” of a share of Employer’s common
stock as of a given date shall be: (a) if the common stock is listed or admitted
for trading on any United States national securities exchange and/or is quoted
on a system of automated dissemination of quotations of securities prices in
common use, the last reported sale price of a share of common stock on the
principal exchange or system on which shares of common stock are trading on such
date (or if no sale occurred on such date, then on the next preceding date on
which a trade occurred); provided, however, that if the common stock is not a
last sale reported security, then the Fair Market Value shall be the average of
the closing high bid and low asked quotations for a share of common stock on
such principal exchange or system on such date (or if bid and asked prices were
not both reported on such date, then on the next preceding date on which bid and
asked prices were both reported); provided further, that the sale, bid and asked
prices referred to in this clause (a) shall be as reported in a newspaper of
general circulation or by such other source as the Board deems reliable; or (b)
if the common stock is not listed or admitted for trading on such an exchange or
system on such date, the Fair Market Value of a share of common stock as
established by the Board acting in good faith, taking into account all material
information available with respect to the value of a share of common stock,
including, without limitation, the value of the tangible and intangible assets
of Employer, the present value of its anticipated future cash flows, the market
value of the stock or equity interests in other entities engaged in
substantially the same business, recent arm’s length transactions involving the
sale of common stock, and other relevant factors such as control premiums or
discounts for lack of marketability.

 

Good Reason. The term “Good Reason” as used in this Agreement shall mean any of
the following which occur without Executive’s written consent and provided that
Executive notifies Employer’s Board in writing of the event or condition
constituting “Good Reason” within thirty (30) days of the initial existence of
such event or condition, that Executive intends

 

I-3

--------------------------------------------------------------------------------


 

to terminate his employment for such Good Reason, specifying the Good Reason,
and Employer fails to remedy the specified event or condition within thirty (30)
days after receipt of such notice:

 

(a)                                  the material diminution in Executive’s
authority, duties, or responsibilities; a material diminution in Executive’s
titles or offices; any removal of Executive from or any failure to reelect
Executive to any of his positions as an officer, except in connection with the
termination of his employment for disability; Retirement; Executive’s death; or
by Executive other than for Good Reason;

 

(b)                                 a purported reduction by Employer in
Executive’s base salary amounting to a material diminution in such salary to an
amount less than the greater of (i) the base salary as in effect on the date
hereof or (ii) 10% below the base salary in effect at the time of the purported
reduction; or

 

(c)                                  a failure by Employer to comply with any
material provision resulting in a material breach by Employer of this Agreement
which has not been cured within 30 days after notice of noncompliance has been
given by Executive to Employer, or if the failure is not capable of being cured
in that time, a cure shall not have been diligently initiated by Employer within
the 30 day period;

 

provided, however, that any of the foregoing actions shall not be considered to
be Good Reason if the action is undertaken by Employer as a termination for Due
Cause.

 

I-4

--------------------------------------------------------------------------------